 In the Matter of THE FLINTKOTE COMPANYandWAREHOUSEANDDIs-TAkBU1IONWORKERSUNION,LOCAL 207, I. L. W. U., C. I. ^ O.Case No. 15-R-1162.-Decided September 16, 1944Mr.1V.H.Lehmkuhl,of New Orleans, La., for the Company.Mr. Howard Goddard,of New Orleans, La., for the I. L. W. U.Messrs. Robert L. SouleandM. M. Mandot,of New 'Orleans, La.,for the Federal.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed byWarehouse and Distribution WorkersUnion, Local 207, I. L. W. U., C. I. 0., herein called the I. L. W. U.,alleging that a question affecting commerce had' arisen concerningthe representation of employees of The Flintkote Company, NewOrleans, Louisiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore LeRoy Marceau, Trial Examiner. Said hearing was held atNew Orleans, Louisiana, on August 21, 1944.At the commencementof the hearing, the Trial Examiner granted a motion of Federal LaborUnion No. 22753, A. F. of L., herein called the Federal, to intervene.The Company, the I. L. W. U., and the Federal appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Flintkote Company isaMassachusetts corporationwith itsprincipaloffice atNew York City.We arehere concernedwith its58 N L R.B, No. 64.317 318DECISIONSOF NATIONALLABOR RELATIONS BOARDplant at New Orleans, Louisiana, where it is engaged in the manu-facture of paper goods and asphaltic materials.The Company manu-factures products at its New Orleans plant valued in excess of $5,000,-000 annually, over 75 percent of which is shipped to points outsidethe State of Louisiana.We find that the Company is engaged in commerce with-in themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDWarehouse and Distribution Workers Union, Local 207, I. L. W. U.,is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.Federal Labor Union No. 22753 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCEIINING REPRESENTATIONOn June 6, 1944, the I. L. W. U. requested the Company to recog-nize it as the exclusive collective bargaining representative of theemployees at the New Orleans plant.The Company refused thisrequest.On September 12, 1943, the Company and the Federal entered intoan exclusive collective bargaining contract.The contract providesthat it shall remain in effect until September 12, 1944, and from yearto year thereafter unless notice of a desire to terminate is given byeither party thereto not less than 30 days prior to any annual expira-tion date.The Federal contends that its contract is a bar to thisproceding and urges that the petition be dismissed. Inasmuch asthe I. L. W. U. made its claim upon the Company prior to August12, 1944, the date upon which the contract would have automaticallyrenewed, itself, we find the position of the Federal to be untenable.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the I. L. W. U. represents asubstantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6.) and (7) of the Act.3 The Field Examiner reported that theI.L.W. U.presented 341 authorization cardsbearing the names of persons who appear on the Company's pay roll of July 22, 1944.There are approximately 550 employees in the appropriate unit.The'Federal did not pre-sent'any evidence of representation but relies upon it§ contract as evidence of its interestIn the instant proceeding. THE FLINTKOTECOMPANYIV.THE APPROPRIATE UNIT319We find, in substantial accord with a stipulation of the parties, thatall hourly paid employees at the New Orleans plant of the Company,excluding clerical employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.2V.THE 1)ElERDIINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The I. L. W. U. requests that the pay roll as of the date of the hear-ing-be used to determine eligibility to vote. Inasmuch as no persua-sive reason appears as to why we should depart from our usual prac-tice,we shall direct that those eligible to vote shall be the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The FliiitkoteCompany, New Orleans, Louisiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onThis is substantially the same unit that is provided for in the contract between theCompany and the Federal. 320DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Ware-house and Distribution-Workers Union, Local 207, I. L. W. U., affili-ated with the Congress of Industrial Organizations, or by FederalLabor Union No. 22753, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.